     4:19-cr-03141-JMG-CRZ Doc # 31 Filed: 08/21/20 Page 1 of 3 - Page ID # 87




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                           4:19-CR-3141

vs.
                                                     TENTATIVE FINDINGS
NATHAN STEVEN LARSEN,

                      Defendant.

        The Court has received the revised presentence investigation report and
addendum in this case. There are no objections or motions for departure or
variance.


        IT IS ORDERED:


1.      The Court will consult and follow the Federal Sentencing
        Guidelines to the extent permitted and required by United States
        v. Booker, 543 U.S. 220 (2005) and subsequent cases. In this
        regard, the Court gives notice that, unless otherwise ordered, it
        will:

        (a)     give the advisory Guidelines respectful consideration within
                the context of each individual case and will filter the
                Guidelines' advice through the 18 U.S.C. § 3553(a) factors,
                but will not afford the Guidelines any particular or
                "substantial" weight;

        (b)     resolve all factual disputes relevant to sentencing by the
                greater weight of the evidence and without the aid of a jury;
      4:19-cr-03141-JMG-CRZ Doc # 31 Filed: 08/21/20 Page 2 of 3 - Page ID # 88




         (c)     impose upon the United States the burden of proof on all
                 Guidelines enhancements;

         (d)     impose upon the defendant the burden of proof on all
                 Guidelines mitigators;

         (e)     depart from the advisory Guidelines, if appropriate, using
                 pre-Booker departure theory; and

         (f)     in cases where a departure using pre-Booker departure
                 theory is not warranted, deviate or vary from the Guidelines
                 when there is a principled reason justifying a sentence
                 different than that called for by application of the advisory
                 Guidelines, again without affording the Guidelines any
                 particular or "substantial" weight.

2.       There are no objections or motions that require resolution at
         sentencing.1

3.       Except to the extent, if any, that the Court has sustained an
         objection, granted a motion, or reserved an issue for later
         resolution in the preceding paragraph, the parties are notified that
         the Court's tentative findings are that the presentence report is
         correct in all respects.




1   The Court has noted the defendant's reassertion of certain factual objections he made to the
probation. Filing 30. But as noted in the addendum to the presentence report, those objections
relate to the USA's version of the offense, and the defendant has not objected to the probation
officer's determination of drug quantity or the guidelines calculation. Accordingly, the
defendant's disagreement with the government need not be resolved at sentencing.


                                               -2-
     4:19-cr-03141-JMG-CRZ Doc # 31 Filed: 08/21/20 Page 3 of 3 - Page ID # 89




4.      If any party wishes to challenge these tentative findings, that
        party shall, as soon as possible (but in any event no later than
        three (3) business days before sentencing) file with the Court and
        serve upon opposing counsel an objection challenging these
        tentative findings, supported by a brief as to the law and such
        evidentiary materials as are required, giving due regard to the
        local rules of practice governing the submission of evidentiary
        materials. If an evidentiary hearing is requested, such filings
        should include a statement describing why a hearing is necessary
        and how long such a hearing would take.

5.      Absent timely submission of the information required by the
        preceding paragraph, the Court's tentative findings may become
        final and the presentence report may be relied upon by the Court
        without more.

6.      Unless otherwise ordered, any objection challenging these
        tentative findings shall be resolved at sentencing.

        Dated this 21st day of August, 2020.


                                             BY THE COURT:



                                             John M. Gerrard
                                             Chief United States District Judge




                                       -3-
